[exhibit102001.jpg]
BANK OF NORTH CAROLINA SALARY CONTINUATION AGREEMENT This SALARY CONTINUATION
AGREEMENT (this “Agreement”) is entered into December 12, 2016 by and between
Bank of North Carolina (the “Bank”), a North Carolina-chartered, FDIC-insured
member bank, and David B. Spencer, an executive of the Bank (the “Executive”).
WHEREAS, the Executive has contributed substantially to the success of the Bank
and its parent company, BNC Bancorp, a North Carolina corporation, and the Bank
desires that the Executive continue in its employ, WHEREAS, to encourage the
Executive to remain an employee, the Bank is willing to provide to the Executive
salary continuation benefits payable from the Bank’s general assets, WHEREAS, as
of the date of this Agreement none of the conditions or events included in the
definition of the term “golden parachute payment” that is set forth in section
18(k)(4)(A)(ii) of the Federal Deposit Insurance Act [12 U.S.C.
1828(k)(4)(A)(ii)] and in Federal Deposit Insurance Corporation Rule
359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)] exists or, to the best knowledge of the
Bank, is contemplated insofar as the Bank is concerned, WHEREAS, the Executive
and the Bank currently are parties to a separate Amended Salary Continuation
Agreement dated December 18, 2007 and the parties intend that this Agreement be
in addition to, entirely separate from, and in no way superseding or modifying
the 2007 Amended Salary Continuation Agreement as more specifically provided in
Section 8.9 below. WHEREAS, the parties hereto intend this Agreement to be an
unfunded arrangement maintained primarily to provide supplemental retirement
benefits for the Executive (who is a key employee and member of a select group
of management), and to be considered a top hat plan for purposes of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). The Executive is
fully advised of Bank’s financial status. NOW THEREFORE, in consideration of the
foregoing premises and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows. ARTICLE 1 DEFINITIONS 1.1 “Accrual Balance” means the liability that
should be accrued by the Bank under generally accepted accounting principles
(“GAAP”) for the Bank’s obligation to the Executive under this Agreement,
applying Financial Accounting Standards Board ASC 710-10-30 (formerly known as
Accounting Principles Board Opinion No. 12, as amended by Statement of Financial
Accounting Standards No. 106), and the calculation method and discount rate
specified hereinafter. The Accrual Balance is calculated such that when it is
credited with interest each month the Accrual Balance at Normal Retirement Age
equals the present value of the normal retirement benefits. The discount rate
means the rate used by the Plan Administrator for determining the Accrual
Balance. In its sole



--------------------------------------------------------------------------------



 
[exhibit102002.jpg]
2 discretion the Plan Administrator may adjust the discount rate to maintain the
rate within reasonable standards according to GAAP. 1.2 “Beneficiary” means each
designated person, or the estate of the deceased Executive, entitled to
benefits, if any, upon the death of the Executive, determined according to
Article 4. 1.3 “Beneficiary Designation Form” means the form established from
time to time by the Plan Administrator that the Executive completes, signs, and
returns to the Plan Administrator to designate one or more Beneficiaries. 1.4
“Change in Control” means a change in control as defined in Internal Revenue
Code section 409A and rules, regulations, and guidance of general application
thereunder issued by the Department of the Treasury, applying the percentage
threshold specified in each of paragraphs (a) through (c) of this section 1.4 or
the related percentage threshold specified in section 409A and rules,
regulations, and guidance of general application thereunder, whichever is
greater – (a) Change in ownership: a change in ownership of BNC Bancorp occurs
on the date any one person or group accumulates ownership of BNC Bancorp stock
constituting more than 50% of the total fair market value or total voting power
of BNC Bancorp’s stock, (b) Change in effective control: (x) any one person, or
more than one person acting as a group, acquires within a 12-month period
ownership of BNC Bancorp stock possessing 30% or more of the total voting power
of BNC Bancorp stock, or (y) a majority of BNC Bancorp’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed in advance by a majority of BNC Bancorp’s board of directors, or
(c) Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of BNC Bancorp’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from BNC Bancorp assets having a total gross fair market value equal to
or exceeding 40% of the total gross fair market value of all of BNC Bancorp’s
assets immediately before the acquisition or acquisitions. For this purpose,
gross fair market value means the value of BNC Bancorp’s assets, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with the assets. 1.5 “Code” means the Internal Revenue Code of 1986,
as amended, and rules, regulations, and guidance of general application issued
by the Department of the Treasury under the Internal Revenue Code of 1986, as
amended. 1.6 “Disability” means, because of a medically determinable physical or
mental impairment that can be expected to result in death or that can be
expected to last for a continuous period of at least 12 months, (x) the
Executive is unable to engage in any substantial gainful activity, or (y) the
Executive is receiving income replacement benefits for a period of at least
three months under an accident and health plan of the employer. Medical
determination of disability may be made either by the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Bank. Upon request of the Plan Administrator, the Executive
must submit proof to the Plan Administrator of the Social Security
Administration’s or provider’s determination.



--------------------------------------------------------------------------------



 
[exhibit102003.jpg]
3 1.7 “Early Termination” means Separation from Service before Normal Retirement
Age for reasons other than death, Disability, or Termination with Cause. 1.8
“Effective Date” means December 1, 2016. 1.9 “Intentional,” for purposes of this
Agreement, no act or failure to act on the part of the Executive will be
considered intentional if it is due primarily to an error in judgment or
negligence. An act or failure to act on the Executive’s part is intentional if
it is not in good faith and if it is without a reasonable belief that the action
or failure to act is in the best interests of the Bank. 1.10 “Normal Retirement
Age” means age 65. 1.11 “Plan Administrator” or “Administrator” means the plan
administrator described in Article 7. 1.12 “Plan Year” means a twelve-month
period commencing on January 1 and ending on December 31 of each year. The
initial Plan Year commenced on the Effective Date. 1.13 “Separation from
Service” means the Executive’s service as an executive and independent
contractor to the Bank and any member of a controlled group, as defined in Code
section 414, terminates for any reason, other than because of a leave of absence
approved by the Bank or the Executive’s death. For purposes of this Agreement,
if there is a dispute about the employment status of the Executive or the date
of the Executive’s Separation from Service, the Bank has the sole and absolute
right to decide the dispute, unless a Change in Control has occurred. 1.14
“Termination with Cause” and “Cause” have the same meaning specified in any
effective severance or employment agreement existing on the date hereof or
hereafter entered into between the Executive and the Bank or between the
Executive and BNC Bancorp. If the Executive is not a party to a severance or
employment agreement containing a definition of termination with cause,
Termination with Cause means the Bank terminates the Executive’s employment
because of – (a) gross negligence or gross neglect of duties or intentional and
material failure to perform stated duties after written notice thereof, causing
material harm to the Bank or affiliates, or (b) disloyalty or dishonesty in the
performance of duties, or a breach of fiduciary duties for personal profit, in
any case whether in the Executive’s capacity as a director or officer, or (c)
intentional wrongful damage to the business or property of the Bank or its
affiliates, including without limitation the reputation of the Bank, which in
the Bank’s judgement causes material harm to the Bank or affiliates, or (d)
willful violation of any applicable law or significant policy of the Bank or an
affiliate, causing material harm to the Bank or affiliates, regardless of
whether the violation leads to criminal prosecution or conviction. For purposes
of this Agreement applicable laws include any statute, rule, regulatory order,
statement of policy, or final cease-and-desist order of any governmental agency
or body having regulatory authority over the Bank, or



--------------------------------------------------------------------------------



 
[exhibit102004.jpg]
4 (e) the occurrence of any event that results in the Executive being excluded
from coverage, or having coverage limited for the Executive as compared to other
executives of the Bank, under the Bank’s blanket bond or other fidelity or
insurance policy covering its directors, officers, or employees, or (f) the
Executive is removed from office or permanently prohibited from participating in
the Bank’s affairs by an order issued under section 8(e)(4) or section 8(g)(1)
of the Federal Deposit Insurance Act, 12 U.S.C. 1818(e)(4) or (g)(1), or (g)
conviction of the Executive for or plea of no contest to a felony or conviction
of or plea of no contest to a misdemeanor involving moral turpitude, or the
actual incarceration of the Executive for seven consecutive days or more. 1.15
“Voluntary Termination with Good Reason” means a voluntary Separation from
Service by the Executive if the following conditions (x) and (y) are satisfied:
(x) a voluntary Separation from Service by the Executive will be considered a
Voluntary Termination with Good Reason if any of the following occur without the
Executive’s advance written consent – 1) a material diminution of the
Executive’s base salary, 2) a material diminution of the Executive’s authority,
duties, or responsibilities, 3) a material diminution in the authority, duties,
or responsibilities of the supervisor to whom the Executive is required to
report, 4) a material diminution in the budget over which the Executive retains
authority, 5) a material change in the geographic location at which the
Executive must perform services for the Bank, or 6) any other action or inaction
that constitutes a material breach by the Bank of the agreement under which the
Executive provides services to the Bank. (y) the Executive must give notice to
the Bank of the existence of one or more of the conditions described in clause
(x) within 90 days after the initial existence of the condition, and the Bank
has 30 days thereafter to remedy the condition. In addition, the Executive’s
voluntary termination because of the existence of one or more of the conditions
described in clause (x) must occur within 24 months after the initial existence
of the condition. ARTICLE 2 LIFETIME BENEFITS 2.1 Normal Retirement. Unless
Separation from Service or a Change in Control occurs before Normal Retirement
Age, when the Executive attains Normal Retirement Age the Bank will pay to the
Executive the benefit described in this section 2.1 instead of any other benefit
under this Agreement. If the Executive’s Separation from Service thereafter is a
Termination with Cause or if this Agreement terminates under Article 5, no
further benefits will be paid. 2.1.1 Amount of benefit. The annual benefit under
this section 2.1 is $211,000. Beginning one year after payment of the benefit
begins, the benefit will increase annually by 1.50%.



--------------------------------------------------------------------------------



 
[exhibit102005.jpg]
5 2.1.2 Payment of benefit. Beginning with the month immediately after the month
in which the Executive attains Normal Retirement Age, the Bank will pay the
benefit to the Executive in equal monthly installments on the first day of each
month. The benefit will be paid to the Executive for the Executive’s lifetime.
2.2 Early Termination. Unless the Executive is entitled to the benefit under
section 2.4 after a Change in Control, upon Early Termination the Bank will pay
to the Executive the benefit described in this section 2.2 instead of any other
benefit under this Agreement. 2.2.1 Amount of benefit. The benefit is calculated
as the amount that fully amortizes the Accrual Balance existing at the end of
the month immediately before the month in which Separation from Service occurs,
amortizing that Accrual Balance over the period beginning with the Executive’s
Normal Retirement Age and taking into account interest at the discount rate or
rates established by the Plan Administrator, but the annual benefit will not be
less than $106,815. Beginning one year after payment of the benefit begins, the
benefit will increase annually by 1.50%. 2.2.2 Payment of benefit. The Bank will
pay the benefit to the Executive in equal monthly installments on the first day
of each month, beginning with the later of (x) the seventh month after the
Executive’s Separation from Service, or (y) the month immediately after the
month in which the Executive attains the Normal Retirement Age. The benefit will
be paid to the Executive for the Executive’s lifetime. 2.3 Disability. Unless
the Executive is entitled to the benefit under section 2.4 after a Change in
Control, upon Separation from Service because of Disability before Normal
Retirement Age the Bank will pay to the Executive the benefit described in this
section 2.3 instead of any other benefit under this Agreement. 2.3.1 Amount of
benefit. The benefit is calculated as the amount that fully amortizes the
Accrual Balance existing at the end of the month immediately before the month in
which Separation from Service occurs, amortizing that Accrual Balance over the
period beginning with the Executive’s Normal Retirement Age and taking into
account interest at the discount rate or rates established by the Plan
Administrator, but the annual benefit will not be less than $106,815. Beginning
one year after payment of the benefit begins, the benefit will increase annually
by 1.50%. 2.3.2 Payment of benefit. Beginning with the later of (x) the seventh
month after the Executive’s Separation from Service, or (y) the month
immediately after the month in which the Executive attains the Normal Retirement
Age, the Bank will pay the Disability benefit to the Executive in equal monthly
installments on the first day of each month. The benefit will be paid to the
Executive for the Executive’s lifetime. 2.4 Change in Control. If a Change in
Control occurs both before Normal Retirement Age and before Separation from
Service, the Bank will pay to the Executive the benefit described in this
section 2.4 instead of any other benefit under this Agreement.



--------------------------------------------------------------------------------



 
[exhibit102006.jpg]
6 2.4.1 Amount of benefit. The annual benefit under this section 2.4 is
$211,000. Beginning one year after payment of the benefit begins, the benefit
will increase annually by 1.50%. 2.4.2 Payment of benefit. Beginning with the
month immediately after the month in which the Executive attains Normal
Retirement Age, the Bank will pay the benefit to the Executive in equal monthly
installments on the first day of each month. The benefit will be paid to the
Executive for the Executive’s lifetime. 2.5 Annual Benefit Statement. Within 120
days after the end of each Plan Year the Plan Administrator will provide or
cause to be provided to the Executive an annual benefit statement showing
benefits payable or potentially payable to the Executive under this Agreement.
Each annual benefit statement supersedes the previous year’s annual benefit
statement. If there is a contradiction between this Agreement and the annual
benefit statement concerning the amount of a particular benefit payable or
potentially payable to the Executive under sections 2.2, 2.3, or 2.4 hereof, the
amount of the benefit determined under this Agreement controls. 2.6 Savings
Clause Relating to Compliance with Code Section 409A. Despite any contrary
provision of this Agreement, if when the Executive’s employment terminates the
Executive is a specified employee, as defined in Code section 409A, and if any
payments under Article 2 of this Agreement will result in additional tax or
interest to the Executive because of section 409A, the Executive is not entitled
to the payments under Article 2 until the earliest of (x) the date that is at
least six months after termination of the Executive’s employment for reasons
other than the Executive’s death, (y) the date of the Executive’s death, or (z)
any earlier date that does not result in additional tax or interest to the
Executive under section 409A. If any provision of this Agreement would subject
the Executive to additional tax or interest under section 409A, the Bank will
reform the provision. However, the Bank will maintain to the maximum extent
practicable the original intent of the applicable provision without subjecting
the Executive to additional tax or interest, and the Bank is not required to
incur any additional compensation expense as a result of the reformed provision.
2.7 One Benefit Only. Despite anything to the contrary in this Agreement, the
Executive and Beneficiary are entitled to one benefit only under this Agreement,
which is determined by the first event to occur that is dealt with by this
Agreement. Except as provided in section 2.5 or Article 3, subsequent
occurrences of events dealt with by this Agreement do not entitle the Executive
or Beneficiary to other or additional benefits under this Agreement. 2.8 Rabbi
Trust. When both of the following conditions to completion of a Change in
Control are satisfied, the Bank will irrevocably deposit with an independent
bank trustee cash in an amount sufficient to fulfill the benefit payment
obligations under Article 2: (1) all federal and state bank regulatory
authorities whose approval of the Change in Control is necessary grant approval
and (2) if approval of BNC Bancorp stockholders is necessary for the Change in
Control, BNC Bancorp’s stockholders approve the Change in Control at a regular
meeting or a special meeting held for that purpose. Whether the conditions are
satisfied before or after the Executive’s Separation from Service or before or
after benefit payments under Article 2, when the two specified conditions are
satisfied the Bank will under this section 2.8 make the irrevocable deposit with
an independent bank trustee. Until all payments required to be made to the
Executive under Article 2 or Beneficiary under Article 3 are



--------------------------------------------------------------------------------



 
[exhibit102007.jpg]
7 made, the independent bank trustee will hold, invest, reinvest, and manage
trust assets in accordance with a Rabbi Trust Agreement in substantially the
form attached to this Agreement as Exhibit A. ARTICLE 3 DEATH BENEFITS 3.1 Death
Before Separation from Service. If the Executive dies before Separation from
Service, at the Executive’s death the Executive’s Beneficiary is entitled to an
amount in cash equal to the Accrual Balance existing when the Executive’s death
occurs. If a benefit is payable to the Executive’s Beneficiary under this
section 3.1, the benefit will be paid in a single lump sum 90 days after the
Executive’s death. However, no benefit will be paid or payable under this
Agreement to the Executive, the Executive’s Beneficiary, or the Executive’s
estate if this Agreement terminates under Article 5. 3.2 Death after Separation
from Service. If the Executive dies after Separation from Service and if
Separation from Service was not a Termination with Cause, at the Executive’s
death the Executive’s Beneficiary is entitled to an amount in cash equal to the
Accrual Balance remaining when the Executive’s death occurs. If a benefit is
payable to the Executive’s Beneficiary under this section 3.2, the benefit will
be paid in a single lump sum 90 days after the Executive’s death. However, no
benefit will be paid or payable under this Agreement to the Executive, the
Executive’s Beneficiary, or the Executive’s estate if this Agreement terminates
under Article 5. ARTICLE 4 BENEFICIARIES 4.1 Beneficiary Designations. The
Executive may designate a Beneficiary to receive any benefits payable under this
Agreement after the Executive’s death. The Beneficiary designated under this
Agreement may be the same as or different from the beneficiary designation under
any other benefit plan of the Bank in which the Executive participates. 4.2
Beneficiary Designation: Change. The Executive designates a Beneficiary by
completing and signing the Beneficiary Designation Form and delivering it to the
Plan Administrator or its designated agent. The Executive’s Beneficiary
designation is automatically revoked if the Beneficiary predeceases the
Executive or if the Executive names a spouse as Beneficiary and the marriage is
subsequently dissolved. The Executive may change a Beneficiary by completing,
signing, and otherwise complying with the terms of the Beneficiary Designation
Form and the Plan Administrator’s rules and procedures, as in effect from time
to time. Upon acceptance by the Plan Administrator of a new Beneficiary
Designation Form, all Beneficiary designations previously filed are cancelled.
The Plan Administrator is entitled to rely on the last Beneficiary Designation
Form filed by the Executive and accepted by the Plan Administrator before the
Executive’s death. 4.3 Acknowledgment. No designation or change in designation
of a Beneficiary is effective until received, accepted, and acknowledged in
writing by the Plan Administrator or its designated agent. 4.4 No Beneficiary
Designation. If the Executive dies without a valid beneficiary designation or if
all designated Beneficiaries predecease the Executive, the Executive’s spouse is
the



--------------------------------------------------------------------------------



 
[exhibit102008.jpg]
8 designated Beneficiary. If the Executive has no surviving spouse the benefit
payments will be made to the personal representative of the Executive’s estate.
4.5 Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Bank may pay the benefit to the guardian, legal
representative, or person having the care or custody of the minor, incapacitated
person, or incapable person. The Bank may require proof of incapacity, minority,
or guardianship as the Bank deems appropriate before distribution of the
benefit. Distribution completely discharges the Bank from all liability for the
benefit. ARTICLE 5 GENERAL LIMITATIONS 5.1 Termination with Cause. Despite any
contrary provision of this Agreement, the Bank will not pay any benefit under
this Agreement and this Agreement terminates if Separation from Service is a
Termination with Cause. 5.2 Removal. If the Executive is removed from office or
permanently prohibited from participating in the Bank’s affairs by an order
issued under section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12
U.S.C. 1818(e)(4) or (g)(1), all obligations of the Bank under this Agreement
terminate as of the effective date of the order. 5.3 Default. Despite any
contrary provision of this Agreement, if the Bank is in “default” or “in danger
of default,” as those terms are defined in section 3(x) of the Federal Deposit
Insurance Act, 12 U.S.C. 1813(x), all obligations under this Agreement
terminate. 5.4 FDIC Open-Bank Assistance. All obligations under this Agreement
terminate, except to the extent determined that continuation of the contract is
necessary for the continued operation of the Bank, if the Federal Deposit
Insurance Corporation enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in section 13(c) of the Federal
Deposit Insurance Act. 12 U.S.C. 1823(c). Any rights of the parties that have
already vested are not affected, however. ARTICLE 6 CLAIMS AND REVIEW PROCEDURES
6.1 Claims Procedure. The Bank will notify any person or entity that makes a
claim for benefits under this Agreement (the “Claimant”) in writing, within 90
days after receiving Claimant’s written application for benefits, of his or her
eligibility or noneligibility for benefits under the Agreement. If the Plan
Administrator determines that the Claimant is not eligible for benefits or full
benefits, the notice will state (w) the specific reasons for denial, (x) a
specific reference to the provisions of the Agreement on which the denial is
based, (y) a description of any additional information or material necessary for
the Claimant to perfect his or her claim, and a description of why it is needed,
and (z) an explanation of the Agreement’s claims review procedure and other
appropriate information concerning steps to be taken if the Claimant wishes to
have the claim reviewed. If the Plan Administrator determines that there are
special circumstances requiring additional time to make a



--------------------------------------------------------------------------------



 
[exhibit102009.jpg]
9 decision, the Bank will notify the Claimant of the special circumstances and
the date by which a decision is expected to be made, and may extend the time for
up to an additional 90 days. 6.2 Review Procedure. If the Claimant is determined
by the Plan Administrator not to be eligible for benefits, or if the Claimant
believes that he or she is entitled to greater or different benefits, the
Claimant will have the opportunity to have his or her claim reviewed by the Bank
by filing a petition for review with the Bank within 60 days after receipt of
the notice issued by the Bank. The Claimant’s petition must state the specific
reasons the Claimant believes entitle him or her to benefits or to greater or
different benefits. Within 60 days after receipt by the Bank of the petition,
the Plan Administrator will give the Claimant (and counsel, if any) an
opportunity to present his or her position verbally or in writing, and the
Claimant (or counsel) will have the right to review the pertinent documents. The
Plan Administrator will notify the Claimant of the Plan Administrator’s decision
in writing within the 60-day period, stating specifically the basis of its
decision, written in a manner to be understood by the Claimant, and the specific
provisions of the Agreement on which the decision is based. If, because of the
need for a hearing, the 60-day period is not sufficient, the decision may be
deferred for up to another 60 days at the election of the Plan Administrator,
but notice of this deferral will be given to the Claimant. ARTICLE 7
ADMINISTRATION OF AGREEMENT 7.1 Plan Administrator Duties. This Agreement will
be administered by a Plan Administrator consisting of the Board or such
committee or person as the Board appoints. The Executive may not be a member of
the Plan Administrator. The Plan Administrator has the discretion and authority
to (x) make, amend, interpret, and enforce all appropriate rules and regulations
for the administration of this Agreement and (y) decide or resolve any and all
questions that may arise, including interpretations of this Agreement. 7.2
Agents. In the administration of this Agreement the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel, who may be counsel to the Bank. 7.3 Binding Effect of
Decisions. The decision or action of the Plan Administrator about any question
arising out of the administration, interpretation, and application of the
Agreement and the rules and regulations promulgated hereunder is final and
conclusive and binding upon all persons having any interest in the Agreement. No
Executive or Beneficiary has any right, vested or nonvested, regarding the
continued use of any previously adopted assumptions, including but not limited
to the discount rate and calculation method employed in the determination of the
Accrual Balance. 7.4 Indemnity of Plan Administrator. The Bank will indemnify
and hold harmless the members of the Plan Administrator against any and all
claims, losses, damages, expenses, or liabilities arising from any action or
failure to act with respect to this Agreement, except in the case of willful
misconduct by the Plan Administrator or any of its members. 7.5 Bank
Information. To enable the Plan Administrator to perform its functions, the Bank
will supply full and timely information to the Plan Administrator on all matters
relating to the



--------------------------------------------------------------------------------



 
[exhibit102010.jpg]
10 date and circumstances of the retirement, Disability, death, or Separation
from Service of the Executive, and such other pertinent information as the Plan
Administrator reasonably requires. ARTICLE 8 MISCELLANEOUS 8.1 Amendments and
Termination. This Agreement may be amended solely by a written agreement signed
by the Bank and by the Executive, and except for termination occurring under
Article 5 this Agreement may be terminated solely by a written agreement signed
by the Bank and by the Executive. 8.2 Binding Effect. This Agreement binds the
Executive and the Bank and their beneficiaries, survivors, executors,
successors, administrators, and transferees. 8.3 No Guarantee of Employment.
This Agreement is not an employment policy or contract. It does not give the
Executive the right to remain an employee of the Bank nor does it interfere with
the Bank’s right to discharge the Executive. It also does not require the
Executive to remain an employee or interfere with the Executive’s right to
terminate employment at any time. 8.4 Non-Transferability. Benefits under this
Agreement may not be sold, transferred, assigned, pledged, attached, or
encumbered. 8.5 Successors; Binding Agreement. By an assumption agreement in
form and substance satisfactory to the Executive, the Bank will require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the Bank’s business or assets to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent the Bank would be required to perform this Agreement had no
succession occurred. 8.6 Tax Withholding. The Bank will withhold any taxes that
are required to be withheld from the benefits provided under this Agreement. 8.7
Applicable Law. The Agreement and all rights hereunder are governed by the laws
of the State of North Carolina, except to the extent preempted by the laws of
the United States of America. 8.8 Unfunded Arrangement. The Executive and
beneficiary are general unsecured creditors of the Bank for the payment of
benefits under this Agreement. The benefits represent the mere promise by the
Bank to pay benefits. The rights to benefits are not subject to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance on the Executive’s life is a general
asset of the Bank to which the Executive and beneficiary have no preferred or
secured claim. 8.9 Entire Agreement. This Agreement constitutes the entire
agreement between the Bank and the Executive concerning the subject matter. No
rights are granted to the Executive under this Agreement other than those
specifically set forth. This Agreement is in addition to the separate Amended
Salary Continuation Agreement dated December 18, 2007 between the Bank and
Executive (as the same may have been or may hereafter be amended, the “2007
Amended Salary Continuation



--------------------------------------------------------------------------------



 
[exhibit102011.jpg]
11 Agreement”). This Agreement does not supersede or modify the 2007 Amended
Salary Continuation Agreement. This Agreement and the 2007 Amended Salary
Continuation Agreement are entirely independent of each other. 8.10
Severability. If any provision of this Agreement is held invalid, invalidity
does not affect any other provision of this Agreement not held invalid, and to
the full extent consistent with law each such other provision continues in full
force and effect. If any provision of this Agreement is held invalid in part,
invalidity does not affect the remainder of such provision not held invalid, and
to the full extent consistent with law the remainder of the provision, together
with all other provisions of this Agreement, continues in full force and effect.
8.11 Headings. Headings are included herein solely for convenience of reference
and do not affect the meaning or interpretation of any provision of this
Agreement. 8.12 Notices. All notices, requests, demands, and other
communications hereunder must be in writing and will be deemed to have been duly
given if delivered by hand or mailed, certified or registered mail, return
receipt requested, with postage prepaid, to the following addresses or to such
other address as either party may designate by like notice. Unless otherwise
changed by notice, notice is properly addressed to the Executive if addressed to
the address of the Executive on the books and records of the Bank at the time of
the delivery of notice, and properly addressed to the Bank if addressed to the
Board of Directors, Bank of North Carolina, 831 Julian Avenue, Thomasville,
North Carolina 27360. 8.13 Payment of Legal Fees. The Bank is aware that after a
Change in Control management could cause or attempt to cause the Bank to refuse
to comply with its obligations under this Agreement, or could institute or cause
or attempt to cause the Bank to institute litigation seeking to have this
Agreement declared unenforceable, or could take or attempt to take other action
to deny Executive the benefits intended under this Agreement. In these
circumstances the purpose of this Agreement would be frustrated. The Bank
desires that the Executive not be required to incur expenses associated with
enforcement of rights under this Agreement, whether by litigation or other legal
action, because the cost and expense thereof would substantially detract from
the benefits intended to be granted to the Executive hereunder. The Bank desires
that the Executive not be forced to negotiate settlement of rights under this
Agreement under threat of incurring expenses. Accordingly, if after a Change in
Control it appears to Executive that (x) the Bank has failed to comply with any
of its obligations under this Agreement, or (y) the Bank or any other person has
taken any action to declare this Agreement void or unenforceable, or instituted
any litigation or other legal action designed to deny, diminish, or recover from
the Executive the benefits intended to be provided to the Executive hereunder,
the Bank irrevocably authorizes the Executive to retain counsel of the
Executive’s choice, at the Bank’s expense as provided in this section 8.13, to
represent the Executive in the initiation or defense of any litigation or other
legal action, whether by or against the Bank or any director, officer,
stockholder or other person affiliated with the Bank, in any jurisdiction.
Despite any existing or previous attorney-client relationship between the Bank
and any counsel chosen by the Executive under this section 8.13, the Bank
irrevocably consents to the Executive entering into an attorney-client
relationship with that counsel, and the Bank and the Executive agree that a
confidential relationship exists between the Executive and that counsel. The
fees and expenses of counsel selected by the Executive will be paid or
reimbursed to the Executive by the Bank on a regular, periodic basis upon
presentation by the Executive of a statement or statements prepared by counsel
in accordance with



--------------------------------------------------------------------------------



 
[exhibit102012.jpg]
12 counsel’s customary practices, regardless of whether suit is brought and
regardless of whether incurred in trial, bankruptcy, or appellate proceedings.
The Bank’s obligation to pay the Executive’s legal fees under this section 8.13
operates separately from and in addition to any legal fee reimbursement
obligation the Bank or the Bank’s parent BNC Bancorp may have with the Executive
under a severance, employment, or other agreement. Despite any contrary
provision in this Agreement however, the Bank is not required to pay or
reimburse the Executive’s legal expenses if doing so violates section 18(k) of
the Federal Deposit Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of the
Federal Deposit Insurance Corporation [12 CFR 359.3]. IN WITNESS WHEREOF, the
Executive and a duly authorized Bank officer have executed this Salary
Continuation Agreement as of the date first written above. EXECUTIVE: BANK: BANK
OF NORTH CAROLINA /s/ David B. Spencer David B. Spencer By: /s/ Richard D.
Callicutt II Richard D. Callicutt II Title: President and Chief Executive
Officer



--------------------------------------------------------------------------------



 